Citation Nr: 1116013	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities/carpal tunnel syndrome bilaterally.  

3.   Entitlement to service connection for peripheral neuropathy of the lower extremities bilaterally.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had over 26 years active duty service (including service in Vietnam) ending with his retirement in August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing at the RO in August 2010, and a transcript of the hearing is associated with his claims folder.  The case was previously before the Board and was remanded in November 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay in appellate review, the Veteran's representative has now raised an additional issue which would appear to be intertwined with the current appeal.  Specifically, in an April 2011 Written Brief Presentation, the representative advanced a claim of service connection for coronary artery disease due to herbicide exposure.  It is noted that on August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  The Veteran's representative further argues that the erectile dysfunction issue is intertwined since a favorable determination on the coronary artery disease issue opens the possibility that the erectile dysfunction is secondary to the coronary artery disease.  The Board agrees and believes that the new claim of service connection for coronary artery disease should be adjudicated by the RO prior to further review of the erectile dysfunction issue.  

With regard to the peripheral neuropathy issues, the representative has submitted medical literature in support of what appears to be a theory that such neuropathy was caused by the rigors of the Veteran's long period of service.  

Moreover, although a VA examination was duly conducted in connection with the prior remand, the examiner appears to have found that the Veteran has carpal tunnel syndrome rather than peripheral neuropathy.  However, it appears that other medical evidence of record is to the effect that the Veteran does have some peripheral neuropathy.  In view of the fact that the case must otherwise be returned for further action at the RO level, the Board believes it appropriate to afford the Veteran another examination in an attempt to clarify the somewhat equivocal evidence regarding the symptomatology the Veteran is claiming is related to service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate action to furnish VCAA notice, to fully develop, and to adjudicate the issue of service connection for coronary artery disease.  The Veteran should be furnished notice of the determination and notice of appellate rights and procedures. 

2.  If service connection for coronary artery disease is established, then the RO should take appropriate action, to include a VA examination if necessary, to adjudicate the question of whether the Veteran's erectile dysfunction is proximately due to or caused by, or aggravated by, the coronary artery disease. 

3.  Regardless of whether service connection is established for erectile dysfunction, the Veteran should be scheduled for examination by a neurologist.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  If deemed medically advisable, appropriate neurological testing should be accomplished regarding the claimed peripheral neuropathy/carpal tunnel syndrome.  

After reviewing the claims file and examining the Veteran, the examiner should offer responses to the following:

     a)  Does the Veteran have peripheral neuropathy of the upper extremities?  If so, is it at least as likely as not (a 50% or higher degree of probability) that the peripheral neuropathy of the upper extremities is causally related to exposure to herbicides during the Veteran's Vietnam service and/or to the Veteran's activities/trauma (as an infantryman and parachutist) during service?

      b)  Does the Veteran have peripheral neuropathy of the lower extremities?  If so, is it at least as likely as not (a 50% or higher degree of probability) that the peripheral neuropathy of the lower extremities is causally related to exposure to herbicides during the Veteran's Vietnam service and/or to the Veteran's activities/trauma (as an infantryman and parachutist) during service?

     c)  Does the Veteran have carpal tunnel syndrome?  If so, is it at least as likely as not (a 50% or higher degree of probability) that the carpal tunnel syndrome is causally related to exposure to herbicides during the Veteran's Vietnam service and/or to the Veteran's activities/trauma (as an infantryman and parachutist) during service?

4.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for peripheral neuropathy of the upper extremities/carpal tunnel syndrome and for peripheral neuropathy of the lower extremities.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


